Title: To Thomas Jefferson from Fanny Delagarde, 3 September 1787
From: Delagarde, Fanny
To: Jefferson, Thomas



Honoured Sir
Versills Sepepember 3th 1787

I take the liberty to write to you, to beg the favour of you to send me if you have any opportunity to Boston those two letters, that I have took the liberty to send to you, as I have not heard any news this year from my famely, and the late fier that I have been informed has been in Boston of several hundred houses and many people also that makes me very anxcious about my friends and my not hearing makes me quit sure that somthing has happined sencn my departur from Amercai. If Mr. jefferson has heard in what part of Boston the fier took if you would be so Kind as send me a line to inform me you will do me the greatest pleasur. If Madam de lafayete had been in paris I should a beged her Sir, to have disired of you to send those letters for me but as not I hope youill be so good as to send them for me. My famely lost all their fourtain in the last war my father lost his welth and life and my mama has for her all a house and a litel land and six yong children to Bring  up and if she has lost her house out of five wee oned at Boston she is ruind. But I hope she is not in the number. I have felt the smarts of my not beeing rich sencn I am in france. Mrs. Delafayette informed you Sir of my unhappy selavation and my not haveing any fortain in amercai is the reson of my not returning back.
I am honoured sir with the greatest Respects your most obedent servant,

Fanny Delagarde


hotel Noaille rue de la pompe a versills

